                                                           U.S. Probation and Pretrial Services
                                                                  MEMORANDUM

        DATE:      October   24, 2019

             TO:   Honorable Richard D. Bennett
                   United States District Judge

                                     (' -'. , ..~
                                      •   ~L'.$'-<O'J
    FROM:          Dollie Stu rgis        o'   •  r
                   U.S. Probation     Officer



 SUBJECT:          Evans, Tiayon
                   Case No. I: 19.CR-0009
                   Response to Early Termination          Request


On October 10,2019, Mr. Evans submitted a Request for Early Termination to the Court. At this
time, the Probation and Pretrial Services office opposes this request. Mr. Evans began his five-
year term of supervised release on November 13, 2018.

Assistant U.S. Attorney John Sipple has been made aware of the request and defers to the
judgment and reasoning of the Probation Officer.

 If there arc any questions. please contact me at 410-962-0962.

 Reviewed      10/24/2019 by DWT


_____              Approve early termination

_____              Schedule an early tennination        hearing

        ./         Disapprove early tennination




              /l(£,SJ,:L. ,A5'"
 The Honorable Richard D. Bennett
 U.S. District Judge
